Citation Nr: 0021337	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  95-33 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel



INTRODUCTION

The appellant served on active duty from April 1970 to May 
1970.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  However, it appears that since the veteran's 
hearing he has moved to Mississippi and the claims file was 
transferred to the RO in Jackson, Mississippi.  That is the 
RO with jurisdiction of the claims file based on the most 
recent evidence of record.

The Board notes that the appellant submitted a statement, 
dated in August 1996, in which he advanced a claim of 
entitlement to service connection for post traumatic stress 
disorder (PTSD).  There is no indication that this claim has 
been adjudicated.  Therefore, this matter is referred to the 
Jackson, Mississippi RO for appropriate action.

A claim concerning service connection for a back disorder was 
originally undergoing development for appellate review.  That 
issue was subsequently withdrawn by the appellant, leaving 
only the issue on the title page as needing appellate review.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
by the Board in March 1990.

2.  The March 1990 Board decision held that there was no 
evidence of a psychiatric disorder in service or during the 
presumptive period.  The physical examinations conducted by 
the service reported no evidence of a psychiatric disorder.  
The veteran gave a history of depression at entrance, was 
discharged for inaptitude, and was first shown to have a 
psychiatric disorder years post-service.

3.  The March 1990 Board decision represents a final 
disallowance of entitlement to service connection for a 
psychiatric disorder.

4.  The evidence submitted subsequent to the March 1990 Board 
decision, includes duplicate copies of the veteran's VA 
medical records, private medical records which indicated that 
the veteran's a psychiatric disorder began in February 1991 
and are related to stresses incurred in private employment 
during the 1990's and evidence provided by the veteran in a 
personal hearing at the RO in January 1997. 


CONCLUSIONS OF LAW

1.  The Board's March 1990 decision is final.  38 U.S.C.A. § 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.302(a), 
20.1103 (1999).

2.  The evidence received since the Board's decision denying 
service connection for a psychiatric disorder is essentially 
duplicative of evidence previously considered and therefore 
not new and material evidence which would be required to 
reopen the veteran's claim.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156 (1999); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); Vargas-Gonzales v. West, 12 
Vet. App. 321 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking disability compensation for a current 
disability, which he claims, was aggravated by his service.  
The veteran served approximately 1 month during the Vietnam 
era.  In seeking VA disability compensation, the evidence 
must establish that a current disability results from disease 
or injury incurred in or aggravated by wartime service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000).  Such a disability 
is termed "service connected."  38 U.S.C.A. § 101(16) (West 
1991 & Supp. 2000).  

Service connection connotes many factors but basically means 
that that facts, which must be shown by credible evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception, or aggravation, during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a) 
(1999).

In the instant case, the veteran filed a claim for service 
connection for a psychiatric disorder in 1989.  This claim 
was denied by the RO in a rating decision dated in April 
1989.  The veteran appealed this decision to the Board, which 
denied the appellant's claim for service connection for a 
psychiatric disorder in March 1990.  

At that time, the Board considered the veteran's statements, 
VA medical records from the 1980's and the appellant's 
service medical records.  The Board denied the claim on the 
basis that the appellant's disorder was not incurred in or 
aggravated by service.  It was concluded that while the 
appellant had given a history of depression at the time he 
entered service, examinations in service had failed to reveal 
psychiatric abnormality.  There was a further finding that 
the appellant had been discharged due to inaptitude, and that 
the first evidence of any acquired psychiatric disorder was 
years post-service.  The Board's March 1990 decision 
represents a final decision.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (1999).  The claim may be 
reopened only if new and material evidence is presented.  
38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a) (1999).  

First, it must be determined whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative of 
the issue at hand.  Second, the evidence must be shown to be 
actually "new," that is, not of record when the last final 
decision denying the claim was made, and third, a 
determination must be made as to whether the evidence "is so 
significant that it must be considered in order to decide 
fairly the merits of the claim."  See Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.  Hodge, 155 F.3d at 1359.  Upon 
reopening the claim, a determination must then be made as to 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  If the claim is well 
grounded, the claim may then be evaluated on the merits after 
ensuring that the duty to assist, pursuant to 38 U.S.C.A. § 
5107(b) (West 1991), has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999).

With the above-cited facts for consideration, the Board can 
not reopen the claim.  When read together with the 
appellant's contentions on appeal, the Board concludes that 
the evidence submitted or associated with the record since 
the March 1990 Board decision is newly presented, but not 
"new" as contemplated by 38 C.F.R. § 3.156(a) (1999).

Specifically, the two private psychiatric examinations, which 
were conducted in 1991 and 1992, do not contain new evidence 
that is relevant to the issue in the veteran's claim.  
Specifically, these documents, years post-service, 
demonstrate the presence of a psychiatric disorder for which 
treatment was rendered.  What these documents do not do is 
contain a medical opinion or other findings that any current 
psychiatric disorder had its onset in service or is otherwise 
related to service.  As such, these records are not new and 
material.

These two psychiatric examinations do confirm that the 
veteran continues to have a diagnosis of a psychiatric 
disorder.  However, the lack of a current disorder, was not 
the reason why the veteran's previous claim was denied.  Both 
the RO and the Board previously found that the veteran had 
failed to present any evidence that his claimed disorder had 
been caused or aggravated by his military service since there 
is no evidence that a psychiatric disorder existed during his 
military service, or within the presumptive period.  These 
two psychiatric evaluations do not provide any evidence to 
relate the veteran's current disorder to his military 
service.  In fact, the 1992 psychiatric examination relates 
the veteran current disorder to events that occurred during 
his work as a security guard more than 20 years after his 
discharge from military service.

Furthermore, the evidence which the veteran submitted in 
January 1997, in his personal hearing before the RO fails to 
provide any new information that is relevant to the case.  In 
this hearing, he asserts that his psychiatric disability was 
aggravated by his service.  However, the veteran fails to 
provide any competent evidence to support this assertion.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent 
that the appellant contends that he has a disability that was 
incurred in, or aggravated by, service, such statements, 
being in effect lay speculation on medical issues involving 
the presence or etiology of a disability, are not probative 
to this claim and, therefore, are deemed to be not material.  
See Pollard v. Brown, 6 Vet. App. 11 (1993) (pursuant to 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), lay testimony 
attempting to diagnose frostbite or arthritis in service held 
not to be competent evidence for such purpose, and thus 
material); See also, Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108). 

Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material such as to form 
the basis to reopen and review the previously denied claim 
seeking entitlement to service connection for hearing loss.

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991 & 
Supp. 2000) to advise a claimant of the kind of evidence 
needed to reopen a previously denied claim.  See Graves v. 
Brown, 8 Vet. App. 522 (1996).  However, this obligation 
depends on the particular facts of the case and the extent to 
which the claimant has been advised of the evidence necessary 
to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995), which depends 
further upon VA having notice that relevant evidence may 
exist or could be obtained.  See also Franzen v. Brown, 9 
Vet. App. 235 (1996) (38 U.S.C.A. §  5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration).

However, in this case, there is nothing in the record that 
suggests the existence of available evidence that might 
provide a basis to reopen one or more of the aforementioned 
claims.  Thus, as the Secretary's obligation under 
38 U.S.C.A. § 5103(a) has been complied with, to the extent 
possible, further development by VA is not required or 
indicated at this time.


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for a psychiatric disorder not being 
submitted the benefits on appeal remain denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

